Citation Nr: 0433703	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a temporary total hospitalization rating based 
on residence at COPIN House from December 3, 1987, to January 
31, 1988.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1994 decision of the Buffalo, New 
York Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied a 
temporary total hospitalization rating based on the veteran's 
residence in COPIN House from December 3, 1987, to January 
31, 1988.  In an April 1998 decision, the Board denied the 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 1999 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded.  A February 1999 Court order granted 
the joint motion.  In September 1999, and again in June 2003, 
the Board remanded the case to the RO for further 
development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A VA psychiatrist referred the veteran to COPIN House in 
November 1987.  The veteran resided at COPIN House from 
December 3, 1987, to January 31, 1988.

3.  While residing at COPIN House, the veteran went to the 
VAMC for outpatient mental health care.

4.  The veteran's stay at COPIN House from December 3, 1987, 
to January 31, 1988, did not constitute "hospital 
treatment" at "an approved hospital" or "hospital 
observation."


CONCLUSION OF LAW

A temporary total hospitalization rating is not warranted 
based on the veteran's residence at COPIN House from December 
3, 1987, to January 31, 1988.  38 C.F.R. § 4.29 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2003).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in May 2001, the RO informed the veteran and 
his representative of the type of evidence needed to support 
his claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, VA issued a VCAA notice after the initial 
adjudication of the hospitalization rating claim.

The Court explained in Pelegrini that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini at 120, 122-4.

In this case, the Board remanded the case in June 2003.  In 
the remand, the Board explained the additional evidence 
needed to support the claim.  The lack of full notice prior 
to the initial decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim on appeal.  The veteran's claims file contains the VA 
referral of the veteran to COPIN House in 1987, and the COPIN 
House file from that stay.  The veteran has not reported the 
existence of any relevant evidence that is not associated 
with the claims file.

Entitlement to Temporary Total Hospitalization Rating

The veteran is service connected for post-traumatic stress 
disorder (PTSD).  The ratings assigned for his PTSD have been 
50 percent, effective from December 1, 1984, and 100 percent, 
effective from June 2, 1992.  The veteran resided at COPIN 
House in Niagara Falls, New York, from December 3, 1987, to 
January 31, 1988.  The veteran is seeking a temporary total 
rating based on hospitalization for that period.

A temporary total disability rating will be assigned when a 
service-connected disability requires hospital treatment in a 
VA hospital or an approved hospital, or hospital observation 
at VA expense, for a period in excess of 21 days.  38 C.F.R. 
§ 4.29.

The veteran was a VAMC inpatient for ten days in September 
and October 1987.  He was admitted with suicidal thoughts.  
On discharge, follow-up in VA outpatient mental health 
treatment was planned.

On November 23, 1987, a VA psychiatrist signed a form 
referring the veteran to COPIN House, with diagnoses of PTSD 
and alcohol abuse.  During his stay at COPIN House, the 
veteran received outpatient mental health treatment at the 
VAMC, with the same psychiatrist who signed the COPIN House 
referral form.

The report of a VA mental health examination of the veteran 
in June 1997 reflected an ongoing history of many VAMC 
admissions to treat PTSD and alcohol problems.

In the July 1995 statement of the case (SOC), the RO reported 
that it had considered a February 1993 advisory opinion in 
the case of another veteran, from the Director of the VA 
Compensation and Pension (C & P) Service to the Director of 
the Buffalo RO.  The C&P Director wrote that, in that case 
the placement at COPIN House was not intended to be a 
continuation of hospitalization or post-hospital convalescent 
care.  The C&P director opined that the care at COPIN House 
did not equate to hospitalization, and that the veteran was 
not entitled to a temporary total rating for his care at 
COPIN House.

The joint motion for remand granted by the Court in February 
1999 indicated that there was evidence that some veterans had 
been granted temporary total ratings for treatment at COPIN 
House.  It cited two Board remands in which the Board had 
undertaken additional development to determine whether 
periods of residence at COPIN House constituted approved 
hospitalization for purposes of 38 C.F.R. § 4.29.  The motion 
also noted a precedent opinion of the VA General Counsel, 
VAOPGCPREC 24-91, which held that the establishment of 
theraputic communities and similar training facilities for 
the rehabilitation of patients with psychiatric problems or 
suffering from alcohol or drug abuse or for spinal cord 
injury patients was legally authorized as part of VA's 
hospital care program.

In October 2003, the veteran wrote that the doctor who was 
treating him in 1987, would not admit him to the Buffalo VAMC 
in December 1987.  The veteran indicated that the doctor had 
stated that treatment at the VAMC would do him more harm than 
good.  The veteran stated that his VA doctor arranged for him 
to go to COPIN House for treatment for PTSD and to maintain 
sobriety.

The RO requested an opinion regarding issues related to the 
placement of veterans at COPIN House.  In April 2004, a VAMC 
Behavioral Health Care Line Manager issued a memorandum to 
the official in the RO's compensation and pension unit who 
had requested the opinion.  The manager wrote that COPIN 
House was not licensed as a hospital or healthcare facility.  
The manager indicated that records were no longer available 
regarding the VAMC Chief of Psychiatry's authorization in 
1987 and 1988 for stays at COPIN House.  The manager stated 
that COPIN House was currently authorized for placement of 
veterans under the VA Contract Community Halfway House 
Program, which was designed for veterans with alcohol or drug 
dependence.  The manager wrote:

While COPIN House had no state license as 
a substance abuse halfway house, it was 
my understanding that it was included 
under the program due to the unique 
nature of services it offered, i.e. 
addressing the problem of veterans with 
Post Traumatic Stress Disorder.

The manager went on to explain:

I previously provided the opinion that it 
was not the intent of the VA Medical 
Center that stays at COPIN House be 
considered "temporary total 
hospitalization".  Veterans requiring 
hospitalization had more than sufficient 
care available at the VA Medical Center.  
Veterans housed at COPIN House needed 
residential care to support their 
outpatient treatment and recovery.  In 
other programs funded under the Contract 
Community Halfway House program, 
residents gradually resumed gainful 
employment.

Analysis

The duration requirement of 38 C.F.R. § 4.29 is met, as the 
veteran stayed at COPIN House for more than 21 days.  There 
are questions as to whether the veteran's stay at COPIN House 
constituted "hospital treatment" in "an approved 
hospital," or "hospital observation" as is required for 
payment of benefits under 38 C.F.R. § 4.29.

While VAOPGCPREC 24-91 concluded that VA had authority to 
establish halfway houses as part of VA's hospital care 
program, the opinion does not say that residence in such 
facilities would constitute "hospital treatment" in an 
"approved hospital" or "hospital observation" for purposes 
of 38 C.F.R. § 4.29.  Indeed, the comments section of the 
opinion notes that it envisioned a scenario where a veteran 
would reside at the halfway house or other facility while 
continuing to be "carried" as an inpatient at a VA 
hospital.  In the instant case, the veteran was not 
"carried" as an inpatient at the VA hospital.  Instead he 
was treated as an outpatient.  Therefore, VAOPGCPREC 24-91 
does not dictate, or even support, a conclusion that 
residence at COPIN House constituted "hospital treatment" 
in an "approved hospital," or "hospital observation."

The joint motion points to two Board remands as evidence that 
other veterans had been assigned temporary total disability 
ratings for treatment at COPIN house.  The remands were to 
obtain evidence so that a determination could be made as to 
whether residence or treatment at COPIN House could be deemed 
"hospital treatment" in an "approved hospital."  They did 
not reach a conclusion in this regard.  The Board's research 
shows that in recent years there was one Board decision 
awarding benefits under 38 C.F.R. § 4.29 for a period of 
residence at COPIN House, and one denying those benefits for 
a period of residence and treatment at COPIN House.  

Board decisions carry no precedential weight, and previously 
issued Board decisions are binding only with regard to the 
specific case decided.  38 C.F.R. § 20.1303 (2003).  The 
Joint Motion did instruct, however, that the Board address 
the apparent inconsistency.  As a preliminary matter, the 
Board notes that, unfortunately, the inconsistency in 
existing Board decisions will not be undone by its decision 
in this appeal.  The Board must be guided in the instant 
appeal by the record in this case.  Id.

That record shows that COPIN House is not accredited as a 
hospital.  This fact persuades the Board that it should not 
be considered an "approved hospital" for purposes of 38 
C.F.R. § 4.29.  Likewise, residence and treatment at COPIN 
House cannot be considered a period of "hospital 
observation."  

The term "hospital observation" is not defined in the law 
or regulations.  However, VA regulations do spell out when 
hospital observation is authorized.  Hospitalization for 
observation and physical may be effectuated when requested by 
an authorized official or when found necessary in examination 
of the following persons: claimants or beneficiaries of VA 
for purposes of disability compensation, pension, 
participation in a vocational rehabilitation program under 38 
U.S.C.A. 1711(a), and government insurance; claimants 
referred to a diagnostic center for study to determine the 
clinical identity of an obscure disorder; VA employees when 
needed to determine their fitness to perform their official 
duties; claimants or beneficiaries of other Federal agencies 
under certain circumstances; and pensioners of nations allied 
with the United States in World War I, and World War II.  38 
C.F.R. § 17.41 (2004).

It has not been alleged, nor is their any evidence, that the 
veteran falls, or fell, into any of the categories described 
in 38 C.F.R. § 17.41.  Accordingly, his stay at COPIN House 
could not have been intended as a period of "hospital 
observation," and the Board cannot find that it met the 
criteria for a period of "hospital observation."

When the veteran reported feeling suicidal, in September 
1997, he was admitted to the VAMC.  His referral to COPIN 
House in December 1997 appears to reflect that less constant 
care and supervision was felt to be sufficient at that time.  
This conclusions is supported by the April 2004 opinion that 
the VAMC was available, if a period of hospitalization was 
deemed necessary; and that referral to COPIN House was not 
considered a period of hospitalization.  The records do not 
indicate that caregivers found that the veteran needed an 
inpatient or hospital equivalent level of care in December 
1987.  The April 2004 opinion makes clear that VA medical 
professionals considered COPIN House to be providing 
residential care in support of outpatient treatment.  This 
opinion is supported by the 1993 advisory opinion, and the 
treatment records.

Ultimately, there is no competent opinion that the veteran's 
stay at COPIN House constituted "hospital treatment" at an 
"authorized hospital" or "hospital observation."  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  A temporary total rating 
under 38 C.F.R. § 4.29 for the stay at COPIN House from 
December 3, 1987 to January 31, 1988 is denied.


ORDER

Entitlement to a temporary total hospitalization rating based 
on residence at COPIN House from December 3, 1987, to January 
31, 1988, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



